Citation Nr: 1529634	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  He died in January 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that service connection for the cause of the Veteran's death is warranted because he died of amyloidosis, which was caused by exposure to herbicides during service.  Although the death certificate lists debility as the sole cause of the Veteran's death, the appellant asserts that he actually died as a result of primary AL Amyloidosis, and the death certificate was not processed properly.  In her notice of disagreement she stated that the although the Veteran did not serve in Vietnam, service connection for the cause of the Veteran's death is still warranted because he was exposed to herbicides during service at Fort Bliss and Fort Meade.

A December 2008 discharge summary from the University of Pennsylvania Health System notes that the Veteran had a complicated recent medical history.  He was admitted to the University of Pennsylvania on December 23, 2008 from an outside hospital and had recently been diagnosed with cardiac amyloidosis.  He was admitted to the outside hospital with diarrhea and chest pain.  During that hospitalization he received medication; however, this course was complicated by a ventricular fibrillation arrest.  The arrest led to heart catheterization and stent placement.  He was discharged thereafter but represented within one week with a fever and chills, and was found to have a MRSA bacteremia along with vegetation on his tricuspid valve.  He subsequently had an upper GI bleed and it was determined that there was no indication for a repeat ICD placement given his advanced amyloidosis and poor prognosis.  He had persistent upper and lower GI bleeds and endoscopies and colonoscopies revealed ischemic colitis.  His hospital course was characterized by progressive renal failure, progressive obtundation and oliguria.  He was transferred back to the CICU for planned milrinone initiation but the family shortly thereafter elected hospice care.  The Veteran was discharged to hospice on December 30, 2008.  

Regarding the Veteran's possible exposure to herbicides, service records show that he worked as an interpreter.  His service personnel records and DD Form 214 show that he had no foreign service; he served at Ft. Bliss, Texas; Ft. Bragg, North Carolina; and Ft. Meade, Maryland.  The appellant does not contend, and the evidence does not show, that the Veteran served in Thailand, Vietnam, in the inland waters of Vietnam, or in a unit that operated in or near the Korean DMZ, within the requisite time frames.  Therefore, he is not presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

As to whether the Veteran was actually exposed to herbicides during service, VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o), sets out instructions on how to verify herbicide exposure on a factual basis in locations other than Vietnam or the Korean DMZ.  Specifically, the RO is to ask the veteran for the approximate dates, location, and nature of the alleged exposure.  If that information is provided, the RO is instructed to furnish the veteran's detailed description of exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. Even if the veteran does not respond, the RO is required to refer the case to the RO's JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  This development was not accomplished in this case.  

Additionally, the record does not contain the Veteran's terminal treatment records through hospice.  As such, an attempt to obtain such records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that she complete and submit to VA a signed authorization for release of all terminal treatment records through hospice.   After receiving the completed authorization, undertake all appropriate efforts to attempt to obtain these private treatment records.  In light of 38 U.S.C.A. § 5103A(2)(B) , the RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.

2.  Thereafter, attempt to verify the Veteran's claimed exposure to herbicides (to include Agent Orange) through JSRRC, per M21-1MR provisions.  Specifically, the AOJ should send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service at Ft. Bliss, Fort Meade, and/or Ft. Bragg.  This should include obtaining any information concerning the Veteran's unit history and its operational activities at Ft. Bliss, Fort Meade, and/or Ft. Bragg. 

The Veteran's service personnel records, and a summary of the allegations regarding herbicide exposure at Ft. Bliss, Fort Meade, and/or Ft. Bragg, must be provided for review.  If there is insufficient data available to formulate a request within JSSRC guidelines, ask the appellant to provide sufficient detail (such as dates, locations and units relating to duties at Ft. Bliss, Fort Meade, and/or Ft. Bragg) to submit a verification request of herbicide exposure at Ft. Bliss, Fort Meade, and/or Ft. Bragg to JSRRC.

Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the May 2014 statement of the case.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




